 



EXHIBIT 10.1
(CKE LOGO) [a19672a1967201.gif]

   
E. MICHAEL MURPHY
Executive Vice President &
General Counsel

April 13, 2006
via Email
Mr. Matt Goldfarb
Pirate Capital LLC
200 Connecticut Avenue, 4th Floor
Norwalk, Connecticut 06854
Dear Matt:
     As Byron Allumbaugh and I have previously mentioned to you, the members of
the Board of Directors of CKE Restaurants, Inc. (the “Company”) who have had the
opportunity to meet you have been very impressed with you as a person, and as a
prospective Board member. We also are of the belief that you can bring added
value to the Board.
     Accordingly, I am pleased to advise you that, subject to the affirmation
requested below, the Board has unanimously agreed to appoint you to the Board on
the following basis: (i) you will fill the vacancy left by the resignation of
Douglas Ammerman; (ii) your appointment will be effective at the next regularly
scheduled Board of Directors’ meeting presently anticipated to be June 27, 2006;
and (iii) since Mr. Ammerman’s term expires at the time of the Company’s 2007
Annual Stockholders’ meeting, you will be up for reelection at that time.
     This agreement is conditioned upon your affirmation of the following
representations by you:

  1.   You will exercise your fiduciary duties as a Board member in the best
interests of all of the stockholders, and not in the interests of just one
stockholder, or a group of select stockholders.     2.   You will personally
exercise your fiduciary duties, and you will not act on behalf, or operate at
the direction, of any person or persons.     3.   At such time as either
(i) Pirate Capital LLC and its affiliates own, in the aggregate, less than five
percent of the Company’s outstanding Common Stock (for reasons other than
dilution caused by the Company’s issuance of new securities) or (ii) you are no
longer affiliated with Pirate Capital LLC, you will tender your resignation as a
director. The Board will have the opportunity, but not the obligation, to accept
this resignation.     4.   Pirate Capital LLC and its affiliates will vote at
the Company’s 2006 Annual Stockholders’ meeting for the Company’s slate of three
directors (Messrs. Jerry Rubinstein, Dan Ponder and Carl Leo Karcher).

Carl’s Jr.      •      Hardee’s      •      Green Burrito      •      La Salsa

 



--------------------------------------------------------------------------------



 



Mr. Matt Goldfarb
Pirate Capital LLC
April 13, 2006
Page 2
     Upon your execution of this letter in the place provided below, affirming
the above representations, the Company’s agreement to appoint you to the Board
as described above shall be effective. In closing, I would like to note that the
Board sincerely looks forward to your participation.

              Very truly yours,
 
            CKE Restaurants, Inc.
 
       
 
  By:   /s/ E. Michael Murphy
 
       
 
      E. Michael Murphy,
 
      Executive Vice President
 
       
Affirmed:
       
 
       
/s/ Matthew Goldfarb 
       
 
Matt Goldfarb
       

 